UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1548


ROBERT LEE RANDOLPH, JR.,

                    Plaintiff - Appellant,

             v.

LEE HARTER; CATHAY HUGHES,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Timothy M. Cain, District Judge. (5:18-cv-00689-TMC)


Submitted: July 26, 2018                                          Decided: July 30, 2018


Before GREGORY, Chief Judge, and FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Lee Randolph, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Lee Randolph appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983

(2012) complaint.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Randolph v. Harter,

No. 5:18-cv-00689-TMC (D.S.C. May 8, 2018).           We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                            2